Citation Nr: 0842637	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right leg 
disability, other than fibromyalgia syndrome with polymyalgia 
and polyarthralgia.

2.  Entitlement to service connection for left leg 
disability, other than fibromyalgia syndrome with polymyalgia 
and polyarthralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1987 to August 
1987, and from February 2003 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.


FINDING OF FACT

The veteran does not have a right or left leg disability 
other than fibromyalgia syndrome with polymyalgia and 
polyarthralgia.


CONCLUSION OF LAW

A bilateral leg disability, other than fibromyalgia syndrome 
with polymyalgia and polyarthralgia, was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in October 2004, prior to its 
initial adjudication of the claims.  

Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought until after the initial adjudication of 
the claims, the Board finds that there is no prejudice to her 
in proceeding with the issuance of a final decision.  As 
explained below, the Board has determined that service 
connection is not warranted for either claimed disability.  
Consequently, no disability rating or effective date will be 
assigned.  Therefore, the failure to provide earlier notice 
with respect to those elements of the claims is clearly no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor her representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.             § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that her current bilateral leg pain is 
related to injuries she received while in service.  She 
alleges that she hurt her legs in basic training in 1987, and 
then an anthrax shot received in service in 2003 aggravated 
this condition.  She further contends that her bilateral leg 
disability prevents her from working more than five days a 
month, and that she experiences pain even when performing 
menial tasks.  The Board notes that the veteran is currently 
service-connected for fibromyalgia syndrome with polymyalgia 
and polyarthralgia for which a 40 percent rating has been 
assigned.

The veteran's service treatment records indicate that she was 
treated for right knee pain in May of 1987 after she fell 
while training on an obstacle course.  These records also 
indicate that she had a reaction to anthrax vaccination 
received in February 2003.

An August 2004 report by the University of North Carolina 
states that the veteran relayed to the examiner that her leg 
pain, along with pain in her back, neck, and shoulders, began 
about a month after the anthrax vaccination.  The examiner 
reported essentially normal physical examination results and 
an unremarkable laboratory evaluation, and he concluded that 
her symptoms, "meet the criteria for fibromyalgia." 

Upon VA examination in November 2004, the veteran again 
relayed a history of  bilateral leg pain.  She told the 
examiner that her condition arose after she received an 
anthrax vaccination, and that she experiences constant pain 
and a tingling sensation in both legs.  The examiner opined 
that a diagnosis for the veteran's bilateral leg condition is 
not possible because of, "no sign with symptoms in both 
legs."  

The veteran's post-service VA treatment records also note 
that the veteran complained of leg pain in October 2004.  The 
examiner noted an impression of polymyalgia and 
polyarthralgia secondary to fibromyalgia syndrome.  The 
veteran's leg pain is also acknowledged in treatment records 
dated in 2005.  These reports generally link the veteran's 
pain in her extremities to fibromyalgia.  In an October 2005 
consult, the examiner noted an impression of chronic 
persistent left vastas lateralis pain.

In sum, the medical evidence demonstrates that while the 
veteran experiences pain in her legs, the pain has been 
attributed to the fibromyalgia syndrome with polymyalgia and 
polyarthralgia.  The veteran has already been granted service 
connection for this disability.  The evidence does not show 
that the veteran has any other disability of either leg.  
Accordingly, these claims must be denied.


ORDER

Entitlement to service connection for right leg disability, 
other than fibromyalgia syndrome with polymyalgia and 
polyarthralgia, is denied.

Entitlement to service connection for left leg disability, 
other than fibromyalgia syndrome with polymyalgia and 
polyarthralgia, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


